United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2267
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Russell Leo Ralph,                        *     [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                          Submitted: December 3, 2003

                                Filed: January 5, 2004
                                     ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Russell Ralph appeals the district court’s1 orders denying his Federal Rule of
Civil Procedure 60(b)(4) motions. Ralph argued that his 1994 criminal judgment was
void and that the district court could not issue its ruling by writing on the face of his
pleadings. Having reviewed the record, we find no abuse of discretion by the district
court. See Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988) (standard of
review). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.